Exhibit 10.2

AMENDMENT TO CONSULTING AND GENERAL RELEASE AGREEMENT

This AMENDMENT TO CONSULTING AND GENERAL RELEASE AGREEMENT dated as of May 1,
2012 (the “Amendment”), by and between Signature Group Holdings, Inc. and its
affiliates (collectively the “Company”), and Kenneth S. Grossman (“Grossman”).

WHEREAS, parties entered into a Consulting and General Release Agreement, dated
as of February 8, 2012 (“Agreement”);

WHEREAS, the parties wish to modify and amend the Agreement as set forth herein;

NOW, THEREFORE, in consideration of the promises, covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

 

1. Amendment to the Agreement. Paragraph 14 is hereby amended and restated in
its entirety to read as follows:

14. In exchange for the Consulting Services, in consideration of the covenants
undertaken and releases given herein by Grossman, and in full satisfaction of
any and all obligations of Company under the Employment Agreement, Company shall
pay to Grossman or an entity wholly owned and controlled directly by and
designated by Grossman (the “Grossman Entity”) which is reasonably acceptable to
the Company, a monthly fee of $25,000.00, for a period of 24 months, beginning
May 1, 2012 and ending April 30, 2014, with such payments being reported at
year’s end via Form 1099. Grossman or the Grossman Entity shall be responsible
for the payment of all taxes due on this monthly fee, and Company shall not be
liable for any taxes due to any federal, state or local authority as a result of
the payment of this monthly fee. In addition, in the event Grossman identifies
acquisition, capital deployment and/or similar opportunities for Company, then
the CEO shall recommend to Company’s Board of Directors a reasonable fee to be
paid to Grossman or the Grossman Entity for each such opportunity. Company’s
Board of Directors shall retain all discretion to approve, reject, or modify the
CEO’s recommended fee. Nothing contained herein shall limit Grossman’s or the
Grossman Entity’s ability to receive compensation from any third party in
connection with any such opportunity or transaction, provided that Grossman
shall advise Company’s CEO of the terms and conditions by which Grossman or the
Grossman Entity is eligible to receive compensation from such third party, in
which case neither Grossman nor the Grossman Entity shall be eligible to receive
a Company-paid fee in connection with such opportunity or transaction. Company
shall reimburse Grossman or the Grossman Entity for customary and reasonable
expenses incurred by Grossman or the Grossman Entity in furtherance of
Grossman’s Consulting Services to Company consistent with Company’s past
practices as to executives and including, but not limited to, travel, meals,
conference call service, and other reasonable and necessary services utilized
and expenses incurred in connection with Grossman’s Consulting Services to
Company, provided that any expense in excess of Two Hundred Fifty Dollars
($250.00) must be approved in advance by Company. In addition, provided that
Grossman elects to continue benefits coverage under COBRA, and for so long as
Grossman continues COBRA continuation coverage, Grossman shall pay the portion
of the COBRA premiums equal to the amount Grossman would have contributed

 

1



--------------------------------------------------------------------------------

for the same coverage if Grossman were an active employee of Company, and
Company shall be responsible for paying the remaining portion of Grossman’s
COBRA premiums. The Consulting Services may be terminated by Grossman upon 60
days’ written notice to Company’s CEO, and, upon such termination, no further
payment or benefits hereunder will be due or payable by Company to Grossman or
the Grossman Entity.

 

2. Miscellaneous

 

  (a) The Agreement is incorporated herein by reference.

 

  (b) Except as otherwise set forth herein, the Agreement, as amended hereby,
shall remain in full force and effect and the parties shall have all the rights
and remedies provided thereunder with the same force and effect as if the
Agreement were restated herein in its entirety.

 

  (c) The provisions hereof shall be binding upon and inure to the benefit of
the parties and their respective executors, heirs, personal representatives,
successors and assigns.

 

  (d) This Amendment may be executed and delivered in several counterparts with
the intention that all such counterparts, when taken together, constitute one
and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

/s/ Kenneth S. Grossman

Kenneth S. Grossman SIGNATURE GROUP HOLDINGS, INC. By:  

/s/ C. F. Noell

C. F. Noell, Chief Executive Officer

 

2